                      Case 1:20-cv-00036-EGS Document 4 Filed 01/15/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                     District
                                               __________     of Columbia
                                                           District of __________


           Center for Biological Diversity, et al.,            )
                             Plaintiff                         )
                                v.                             )      Case No.      1:20-cv-00036-EGS
                   David Bernhardt, et al.                     )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiffs Center for Biological Diversity, Sea Turtle Oversight Protection, & Turtle Island Restoration Network .


Date:          01/15/2020                                                                /s/ Jaclyn M. Lopez
                                                                                          Attorney’s signature


                                                                              Jaclyn M. Lopez (D.C. Bar No. FL0017)
                                                                                      Printed name and bar number


                                                                                    Center for Biological Diversity
                                                                                           P.O. Box 2155
                                                                                     St. Petersburg, FL 33731
                                                                                                Address

                                                                                    jlopez@biologicaldiversity.org
                                                                                            E-mail address

                                                                                           (727) 490-9190
                                                                                           Telephone number

                                                                                           (520) 623-9797
                                                                                             FAX number
